Title: To James Madison from Vincent Gray, 4 November 1803 (Abstract)
From: Gray, Vincent
To: Madison, James


4 November 1803, Havana. Since his 29 Oct. dispatch, “another French Privateer has entered this Port with her Prize, a small Jamaica Schr.,” supposedly bound for Saint-Domingue with provisions and arms. “They were refused admittance on their appearance off the Port” but were given leave the following day to enter and reprovision. “I presume they will act with her as they have and intend to act with the Brig, to wit: land and sell the cargo, and if compelled to depart, abandon the vessel to the Government.” The national corvette, brig, and schooner have departed, “the two former for France and the latter I believe for the United States.” The national cutter that carried dispatches from Cap Français for the prefect of Louisiana “has been for some days ready to sail for the Cape—hav’g on board upwards of 40,000 Ds.” Believes the vessel will not depart soon, because a British corvette is reported to be cruising off Matanzas. “The French Prize Master and three men put on board the British Brig mentioned in my letter of the 16 Ult: boarded while on their passage up to this Port, an American Brig, bound from Liverpool to New-Orleans, and plundered the Captain of several pieces of goods.” The offenders “are now confined in Irons, on board the French Cutter.” The French commander and Captain Peltier of the privateer have offered to surrender them to Gray, as they have been proved guilty. Lacking the authority to send them to the U.S. for punishment, “I have thanked the commanders for their good intentions” and asked them to surrender the master and men to the government, along with the proofs of their guilt, so that “they may be punished according to the Laws of Spain.” “The French Commissary Major Vermanet is not satisfied with the Conduct of the Commander of the Privateer” and assures Gray that he will cooperate in releasing any American property captured and brought into Havana and “punishing the persons who may Commit any unlawful depredations on our Commerce.” A French national brig was sold by Vermanet to a U.S. citizen. The ship was condemned and commissioned for Cap Français. On the ship’s departure for the U.S., Gray will give such papers “as the owner may be entitled to, under your instructions of the 1st. of augt. 1801.” Encloses “a copy of the Roll of the Sloop Charming Hetty, late of Cherry-Stone, with a statement thereon of the loss of the crew of said vessel” [not found].
 

   
   RC (DNA: RG 59, CD, Havana, vol. 1). 3 pp.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:589.



   
   Ibid., 5:535.



   
   Circular Letter to American Consuls and Commercial Agents, 1 Aug. 1801 (ibid., 2:1–4).


